840 N.E.2d 1226 (2006)
217 Ill. 2d 625
298 Ill. Dec. 791
Edith SKIDMORE, etc., respondent,
v.
GATEWAY WESTERN RAILWAY COMPANY, petitioner.
No. 94950.
Supreme Court of Illinois.
January 25, 2006.
In the exercise of this Court's supervisory authority, the Appellate Court, Fifth District, is directed to vacate its judgment in Skidmore v. Gateway Western Ry. Co., 333 Ill.App.3d 947, 267 Ill. Dec. 196, 776 N.E.2d 333 (2002). The appellate court is directed to reconsider its judgment in light of Gridley v. State Farm Mutual Automobile Insurance Co., 217 Ill. 2d 158, 298 Ill. Dec. 499, 840 N.E.2d 269 (2005).